Title: To George Washington from Nathaniel Shaw, Jr., 6 February 1781
From: Shaw, Nathaniel, Jr.
To: Washington, George


                        
                            Sir
                            New London Feby 6th 1781
                        
                        I wrote you per post last Week Informing of the Disaster the British Fleet mett with, by the Storm on the 22
                            Ulto. Since that I observe they have Rigg’d the Dismasted Ship with Jury Masts, the Ship that drove on Shore is Intirely
                            lost, and the Ship that is Missing has not Return’d Since—This day a Friggate Saild from the Brittish Fleet and their
                            Remains now att Anchor Three Large Ships & the Bedford Dismasted, Two Ships of Sixty Four Guns & One of
                            Fifty—The Culloden is the Ship that is on Shore the America is the Ship that is Missing. I am Sir Your very hume Servt
                        
                            Nathl Shaw
                        
                    